DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-2, 5, 9, 11, 19-20, 25, 28, 32, 34-36, 67-76 and 79, in the reply filed on 28 February 2022 is acknowledged.
The requirement for an election is of species is withdrawn.
Election was made without traverse in the reply filed on 28 February 2022.
The restriction is FINAL.

Non-Final Rejection

Priority
This application was filed August 18, 2020 and is a 35 U.S.C. §371 filing of International Patent Application No. PCT/US2019/018753, filed February 20, 2019, which claims priority to U.S. Provisional Patent Application Nos. 62/632,830, filed February 20, 2018 and 62/744,089, filed on October 10, 2018.
The claimed subject matter is supported in the earlier-filed provisional applications.
Information Disclosure Statements
The IDS’s dated 19 November 2020 and 29 March 2022 have been received, entered and considered, a copy of each is included herein.
PTO-892 Form
References from the Examiner’s search of the invention are made of record.  A number of patent and patent application publications with Applicant and/or inventor in common with the present application and which disclose related subject matter are cited for completeness.  De Clercq (ACS Med. Chem. Lett. 2019, 10, 11, 1549–1553) is a postdated inventor publication of related subject matter.


Status of the claims
Amended claims dated 28 February 2022 have been entered.
Claims 1-2, 5, 9, 11, 19-20, 25, 28, 32, 34-36, 67-76 and 79 are pending and rejected.
Claims 3-4, 6-8, 10, 12-18, 21-24, 26-27, 29-31, 33, 37-66 and 77-78 were cancelled by the Applicant.  

Claim Interpretation
Independent claim 1 recites the limitation “the Targeting Ligand is capable of binding to EGFR, including drug resistant forms of EGFR”.  The term “including” is interpreted as open ended and is synonymous with “comprising”, see MPEP 2111.03 I.
The phrase “including drug resistant forms of EGFR” therefore does not limit the scope of the Targeting Ligand.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 9, 11, 19-20, 25, 28, 32, 34-36, 67-76 and 79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites the limitation “the Degron is capable of binding to a ubiquitin ligase, such as an E3 ubiquitin ligase (e.g., cereblon)”.  The phrase “such as an E3 ubiquitin ligase (e.g., cereblon)” renders the scope of the claim non-distinct.  It is not clear whether the scope is limited to this narrower statement or whether the broader limitation of “ubiquitin ligase” applies.
See MPEP 2173.05(c)(I): “Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made.”
Note that for the purposes of Examination, the claim is afforded its broadest reasonable interpretation, such that the narrower statement is not considered to be limiting.
The Examiner suggests that the Applicant consider removing the narrower statement from the claim and adding a new dependent claim or claims drawn to the narrower embodiment(s) if so desired.

Dependent claims 2, 5, 9, 11, 19-20, 25, 28, 32, 34-36, 67-76 and 79 do not resolve this issue.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-2, 5, 9, 11, 19-20, 25, 28, 32, 34-36, 67-72 and 75-76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites a bifunctional compound of formula X which requires a chemical moiety designated as a “Degron”.  The Degron moiety is defined as “the Degron is capable of binding to a ubiquitin ligase, such as an E3 ubiquitin ligase (e.g., cereblon)”.  The Degron moiety can be any known or unknown chemical structure which has some level of binding affinity to any known or unknown ubiquitin ligase protein.
This is a functional limitation which requires a chemical moiety having a structure which is capable of binding to a ubiquitin ligase.
Applicant’s disclosure does not provide sufficient written description to support this functional limitation.
See MPEP 2163 II. A. 3. (a) (ii)  with regards to the requirements for descriptive support and for functional limitations of generically described entities:
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”
“A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.”

In the present instance compounds which function as ligands of ubiquitin ligase proteins suitable for use in the claimed method are described according to formula D1 in the specification at pages 52-58.  No other compounds with a structure resulting in the required ubiquitin ligase binding property are described.  Other than compounds according to formula D1, only a very generic functional description of such molecules is provided: “The Degron serves to link a targeted protein, through a Linker and a Targeting Ligand, to a ubiquitln ligase for proteosomal degradation. In one embodiment, the Degron is capable of binding to a ubiquitin ligase, such as an E3 ubiquitin ligase. In one embodiment, the Degron is capable of binding to cereblon”.
The compounds of formula D1 are not considered representative of the entire genus of possible ubiquitin ligase binding compounds and there is no description of any particular structure-function relationships of compounds with this functional activity suitable for use in the claimed bifunctional compound of formula X. 
There is no art-recognized known correlation between function and structure for ubiquitin ligase binding compounds.  See for example the references Bondeson (Cell Chemical Biology 2018, 25, 78–87) and Collins (Biochemical Journal 2017, 474 1127–1147).  Bondeson compound 1 at figure 1 at page 79 describes moieties capable of binding to ubiquitin ligase which are completely different in structure from formula D1.  Collins at figure 4 on page 1133 and figure 6 at page 1139 describes a number of bifunctional molecules of diverse chemical structure with ubiquitin ligase binding moieties completely different in structure than formula D1.
Therefore, Applicant’s description of moieties according to formula D1 is not representative of all the possible species of the genus of ubiquitin ligase binding moieties recited in independent claim 1.  
To summarize, there is a lack of descriptive support since the claims recite a functional limitation and: (i) the provided species are not sufficiently representative of the genus of compounds having such function, (ii) multiple other species with the function are known in the art with completely different structural features and (iii) there is no art-recognized structure-function relationship for compounds with ubiquitin ligase binding functional activity.
This rejection can be overcome by incorporating the limitations of claim 73 into independent claim 1, deleting claim 73 and amending claim 74 to depend from claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5, 9, 11, 19-20, 25, 28, 32, 35-36, 67-68 and 70-76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7, 11, 13, 15, 17, 21-22, 25, 28, 31, 33, 37, 42-43, 45-46, 49-50, 52, 54-55 and 57-58 of copending Application No. 16970866 (reference application, published as US20200377501, claims dated 10/12/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because compounds according to instant formula X are obvious over the reference claims drawn to a closely related genus of compounds of formula X.
The most substantial differences between the reference claim genus of compounds according to formula X and that instantly claimed are in the structure of the Targeting Ligand: (i) the instant claims require that the reference claim variable group “Z” is a bond and (ii) The reference claims lack a W moiety with a scope as defined according to the instant claims as being attached to the A3 group or as one of the Rx groups attached to one of the X1-X8 moieties.
However, the reference claim genus of compounds according to formula X overlaps in part with the instantly claimed genus.  For example, a subgenus of compounds according to the reference claims, wherein the “Z” moiety is a bond and one of the Rx groups attached to any of the X1-X8 moieties is either F or is a “NR3C(O)R4” moiety where R3 is H and R4 is alkyl - falls into scope of the instant claims.  
This subgenus of compounds is obvious to select from within the reference claim genus at least in view of reference claim 42.  It would be obvious to provide a genus of compounds according to reference formula X, wherein the Targeting Ligand is selected from any of the particular ligands listed in reference claim 42.
For example the 1st and 15th listed targeting ligands, shown below, are representative of those listed which fall into the scope of the targeting ligand required by the instant claims:

    PNG
    media_image1.png
    198
    525
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    219
    512
    media_image2.png
    Greyscale

The first of these is a ligand of instant formula Ia wherein X2 is CRx and Rx is W,  W is (i-38),  
    PNG
    media_image3.png
    72
    70
    media_image3.png
    Greyscale
, wherein L3 is a bond.
The second of these is a ligand of instant formula Ia wherein X2 is CRx and Rx is W, W is (i-9),  
    PNG
    media_image4.png
    134
    87
    media_image4.png
    Greyscale
, wherein L3 is -NRL3a-, RL3a is H, Y is O, z is 0 and RE4 is unsubstituted C1 alkyl.
A compound according to reference formula X wherein the Targeting Ligand is one of these moieties falls into the scope of the rejected instant claims.
Regarding instant claims 67-68, reference claim 37 suggests the same limitations.
Regarding instant claims 70-72, reference claims 43 and 45 suggest the same limitations.
Regarding instant claims 73-74, reference claims 46 and 52 suggest the same limitations.
Regarding instant claims 75-76, reference claims 54-55 suggest the same limitations.
It would be obvious to select and incorporate the features according to the dependent claims in order to provide for appropriate compounds of formula X and compositions thereof.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625